Citation Nr: 0932802	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1967 with service in the Republic of Vietnam.  He died on 
August [redacted], 2005.  

This matter comes before the Veterans' Board of Appeals 
(Board) from a September 2006 rating decision, which denied 
the appellant's cause of death claim.  
 
During the pendency of this appeal, the RO found that the 
Veteran was service connected for his diabetes mellitus, type 
II and thus awarded the appellant accrued benefits.  As such, 
that issue is no longer on appeal.  

The issue of service connection for the Veteran's death is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, this case must be remanded for further 
evidentiary development.

In April 2006, the appellant brought her claim for death 
benefits.  In September 2006, the RO denied the appellant's 
service connection claim for the Veteran's cause of death.  
In October 2006, the Veteran's pending service connection 
claim for diabetes mellitus, type II was granted.  However, 
the pending claim of service connection for esophageal cancer 
was denied.  

The appellant alleges that the Veteran's service-connected 
diabetes mellitus substantially contributed to his death or 
in the alternative she contends that his non-service 
connected esophageal cancer was caused or aggravated by his 
service in Vietnam, to include herbicide exposure.  

The record contains conflicting medical opinions regarding 
the relationship of the Veteran's cancer to in-service 
herbicide exposure.  The appellant submitted a March 2007 
medical opinion from the Veteran's treatment physician which 
indicates that while the Veteran's history of chronic smoking 
and alcohol intake contributed to his developing esophageal 
cancer, it was as likely as not that this cancer was related 
to his in-service herbicide exposure.  However, in May 2007, 
a VA examiner indicated that esophageal cancer is not a 
presumed diagnosis related to Agent Orange exposure and 
opined that the Veteran's history of alcohol and smoking 
likely increased his risk of developing squamous cell cancer 
of the esophagus.  

The May 2007 opinion, while addressing the appellant's 
contention with regard to in-service herbicide exposure, does 
not address the relationship, if any, between the Veteran's 
service-connected diabetes mellitus and the cause of his 
death.  Because diabetes is listed on the Veteran's death 
certificate as a contributing factor, the Board finds that an 
opinion is also needed to determine whether his service-
connected disability involved active processes affecting 
vital organs which aided or lent assistance to the production 
of the Veteran's death pursuant to 38 C.F.R. § 3.312.  

Because this case must be remanded, the Board also takes this 
opportunity to correct some inadequacies in the notice 
afforded the appellant.  

First, the U.S. Court of Appeals for Veterans Claims (Court) 
held that in the context of a claim for DIC benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Court also held that, unlike a claim to reopen, an original 
DIC claim imposes upon VA no obligation to inform a DIC 
claimant who submits a non-detailed application of the 
specific reasons why any claim made during the deceased 
Veteran's lifetime was not granted.  Id.  The July 2006 
letter provided notice that DIC benefits are available if the 
Veteran died on active duty or from a service connected 
injury, consistent 38 U.S.C.A. § 1310.  Notice, however, was 
not provided for substantiation of the claim based on a 
condition not yet service-connected.  Therefore, the Board 
remands for compliant notice.  See 38 U.S.C.A. § 1310; Hupp, 
supra.  

Second, where a claim is predicated on establishing basic 
entitlement to service connection, as in a claim for DIC due 
to the cause of the Veteran's death, the ruling announced in 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), is 
triggered.  As such, the Court held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all of the elements of a claim for service 
connection.  On remand, the RO should provide the appellant 
with Dingess compliant notice as well.  

Accordingly, the case is REMANDED for the following action:

1.	Provide to the appellant all 
notification action required by the 
VCAA, to include notice compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), with respect to the 
claim.  The notice should also inform 
the Veteran that he should provide VA 
with copies of any evidence relevant to 
the claim that he has in his 
possession.  Any notice given, or 
action taken thereafter, must comply 
with current, controlling legal 
guidance.

2.	Forward the claims file to a VA 
examiner to render an opinion as to the 
following:  (i)  whether it is at least 
as likely as not (that is, at least a 
50 percent probability) that that the 
Veteran's esophageal cancer was caused 
or aggravated by any disability or 
injury of service-origin to include 
herbicide exposure; and (ii) whether 
the Veteran's service-connected 
diabetes mellitus, type II  contributed 
substantially or materially to the 
Veteran's death (i.e. lent or aided 
assistant to the production of his 
death).  

3.	Then, the RO should readjudicate the 
claim.  If such action does not resolve 
a claim, a supplemental statement of 
the case (SSOC) should be issued to the 
appellant and her representative.  An 
appropriate period of time should be 
allowed for response. Thereafter, these 
claims should be returned to this Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


